Citation Nr: 1235886	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






                                                    INTRODUCTION

The Veteran had active service in the United States Army from October 1945 to July 1947, and from October 1950 to October 1953, to include duty in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and Cleveland, Ohio. The appeal was certified to the Board from the RO in Albuquerque.  The case has been before the Board on a previous occasion, and was remanded for further development in June 2011.  As a result of this development, a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) was granted.  Further development is required with respect to the issue currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board previously, and a June 2011 remand order requested that a comprehensive endocrinology examination be afforded which addressed the etiology of diabetes mellitus.  The Veteran carries a current diagnosis of non-insulin dependent diabetes, type 2, and the Board requested an opinion as to if it was at least as likely as not that any event of active service, to include cold exposure in Korean War, played a causal role in the development of diabetes or, alternatively, if service-connected PTSD caused or aggravated diabetes beyond the natural progression of the disease process.  It would appear as if these questions were not answered in their entirety, and remedial development is required.  

Indeed, the returned opinion, dated in July 2011, stated that the Veteran's diabetes was not at least as likely as not related to in-service cold exposure.  The examiner listed ethnic pre-disposition and poor physical condition as more likely causal factors (these being factors not associated with any incident or event of the Veteran's military service).  The examiner noted the Veteran's weight at service separation as compared to his current weight, and in so doing, it was implied that a post-service gain in weight was responsible, as a causal factor, for the ultimate development of diabetes.  

Upon review, this opinion does seem to provide a rationalized opinion with respect to the contended direct causation.  While the examiner did not specifically discuss the impact of cold exposure, the common causes for diabetes were listed with such exposure not being included.  In that regard, one of the Board's questions was answered appropriately.  The Veteran's representative has noted, however, and the Board must concur, that the second question posed in the June 2011 remand was not answered.  That is, the examiner was specifically asked to determine if it was at least as likely as not that service-connected PTSD caused or aggravated diabetes beyond the natural course of the disease process.  Ostensibly, the causation question was answered when the examiner failed to list PTSD as a condition as a "common cause" for diabetes.  The examiner did not, however, make any address as to the contended aggravating relationship between service-connected PTSD and diabetes.  Indeed, while PTSD may not be a traditional "common cause" for type 2 diabetes as indicated by the examiner, the Veteran has contended that the condition was aggravated by his PTSD, which is currently evaluated at a significantly disabling 70 percent evaluation.   The Board, in the language of its remand, directed that the contended aggravating relationship be specifically addressed.  

Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, as the questions posed by the Board in 2011 were only answered partially, the claim must be remanded for an addendum opinion.  Thus, the claim should be dispatched to an examiner for the purposes of determining the etiology of the claimed diabetes, specifically with respect to the contended secondary relationship between the condition and service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Dispatch the claims folder for a VA endocrinology addendum opinion with an appropriate examiner for the purposes of determining the etiology of current type 2 diabetes mellitus.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that current diabetes was caused or aggravated beyond the natural course of the disease process by service-connected PTSD.  A detailed rationale should accompany any opinions entered in the addendum report.  This report must be added to the claims file prior to further development of this appeal. 

2.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



